Title: To Alexander Hamilton from Lewis Tousard, 23 August 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Major General Alexr. Hamilton—&c &—
            Sir
            Newport August 23d 1799
          
          A letter of the Accountant of the war Office to the Contractor at this place, mentions:  “From this statement you will observe that there has been two deductions from your account, to wit—The amount of the inclosed voucher being 125  Dll paid by you to wm. Hunter for six months rent of a house occupied by major Tousard, rejected because the charge is uncommon—and therefore ought to have been Sanctionned by the Comdg. General, and approved by the Secretary of War,  and this rule must be rigidly observed in all charges of a like nature, in order to a Settlement  at this Office—When the authority is given by letter or other writing, an extract of the same should accompany this charge—”
          Conceiving that in a garrison where no quarters are built, it was but justice the public should find convenient accomodations for the commanding Officer, I had requested the Contractor to pay for the half year’s rent of my quarters. The Accountant  directs the rules  which are to be observed, and which I was unacquainted with. In consequence, and in order to conform myself rigidly  to the rule, I respectfully request  you would authorize me  to charge the public with the said rent of my house as no quarters may be obtained yet in any of the Garrisons, at this place. In the mean time I have refunded the Contractor the 125 Dll which he had paid on my requisitions.
          With a very great esteem & respect I have the honor to be Sir Your most obedt & Very hble Servt
          
            Lewis Tousard
          
        